Proceeding pursuant to CPLR article 78 initiated in this court, pursuant to subdivision 4 of section 6510 of the Education Law, to review a determination of the Board of Regents which revoked petitioner’s license to practice medicine. Petitioner was charged with fraudulently practicing medicine by reason of the unlawful prescribing and dispensing of controlled substances, and with unprofessional conduct in that he sexually abused a patient under *889the guise of treatment. The Board of Regents found petitioner guilty of these charges and revoked his license to practice medicine. The determination of the Board of Regents must be confirmed. There is substantial evidence in the record to support the finding that petitioner fraudulently practiced medicine. An investigator for the New York State Department of Health pretended to be a patient and was given controlled substances and prescriptions for controlled substances, even though no medical history was taken or any need for the drugs shown. This undercover investigator testified that petitioner gave him barbiturates even after being told that they were to be used at a party in combination with alcohol. There is similar support in the record for the finding that petitioner was guilty of unprofessional conduct. Overwhelming proof indicates that petitioner engaged in sexual relations with a female patient who visited him for treatment of a neck infection and submitted to a pelvic examination after petitioner suggested that she might have a "tipped uterus”. In view of these findings, the penalty imposed by the Board of Regents was appropriate and in no way shocking. We have examined petitioner’s other arguments and find them to be without merit. Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Greenblott, Mikoll and Herlihy, JJ., concur; Main, J., not taking part.